Citation Nr: 9916420	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  93-20 098A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of a right knee disability, currently evaluated as 
20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to July 
1974. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 1992 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO) which granted a temporary total 
evaluation for convalescence purposes from June 9, 1992 
through July 31, 1992; and resumed the schedular evaluation 
of 10 percent from August 1, 1992.  In September 1994, 
following additional development, the rating was increased to 
20 percent from August 1, 1992.

The Board notes that in an October 1998 rating decision the 
RO granted a separate 10 percent rating for right knee 
arthritis pursuant to VA General Counsel Precedential 
Opinion, VAOPGCPREC 23-97.  In November 1998, the RO advised 
the veteran of this decision and his appellate and procedural 
rights.  To date, the veteran has not filed a notice of 
disagreement regarding this issue.  See 38 C.F.R. §§ 20.200, 
20.201.  Consequently, this issue is not before the Board or 
the RO at this time.

This case was previously before the Board and was remanded to 
the RO in January 1998.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's right knee disability is productive of no 
more than moderate disablement.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
postoperative residuals of a right knee disability have not 
been met.  38 U.S.C.A. §§ 1151, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59, 4.71, Plate II, 4.71a, Diagnostic 
Codes 5257, 5260, 5261 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed, and that no further 
assistance to the veteran is required to comply with the 
statutory duty to assist.  38 U.S.C.A. § 5107.  

Factual Background

Historically, the RO, in a March 1975 rating decision granted 
service connection for postoperative residuals of a right 
knee disability, evaluated as 20 percent disabling.  The 
award was based on service medical records and a report of VA 
examination in June 1975.  In March 1980, following a VA 
examination, the rating was reduced to 10 percent.  

In June 1992, the veteran sought an increased rating for his 
service-connected right knee disability.  

Received in September 1992 were private treatment records 
dated from 1990 to 1992.  A treatment record dated in May 
1992 noted that the veteran had fluid drained from the right 
knee in April 1992.  Examination revealed 2 to 3+ effusion in 
the knee and ligament testing revealed some looseness of the 
medial collateral ligament with valgus stress.  X-rays 
revealed narrowing of the patellofemoral joint space, with 
obvious medial femoral condylar spurs and narrowing of the 
tibiofemoral joint.  In June 1992, the veteran underwent 
right knee arthroscopy.  A treatment record dated later that 
month revealed that he was in ongoing therapy three times a 
week and had excellent range of motion.  In July 1992, he had 
full range of motion of the right knee, with no effusion 
shown.  A report in September 1992 indicated that he was 
wearing a right knee brace and that his knee felt good with 
the knee still swelling from time to time and with deep 
aching in the joint.  

In a November 1992 rating decision, the RO granted a 100 
percent rating under Paragraph 30 from June 9, 1992 through 
July 31, 1992 based on right knee surgery and convalescence.  
From August 1, 1992, the 10 percent pre-hospitalization 
evaluation was resumed.  

In December 1993, the veteran testified that he had pain and 
swelling in the right knee, along with instability, which 
required the wearing of a brace.  See December 1993 hearing 
transcript.  

On VA examination in June 1994, the veteran complained of 
soreness, stiffness and swelling and a sense of instability 
of the right knee.  More recently he had had increasing pain 
over the lateral aspect of the knee associated with a cyst 
formation.  Objectively, the examiner noted that the veteran 
seemed to walk in an essentially normal manner without any 
noticeable limp.  He did not use a cane, crutch or any type 
of support.  Physical examination revealed swelling of the 
right knee.  There was also a tender large lateral meniscus 
cyst over the right knee.  Crepitation in both knees was 
noted.  The right knee was unstable and Lachman drawer tests 
were positive referable on the right knee.  There was some 
atrophy of the muscles of the right thigh and slight 
enlargement of the right knee.  There was, however, full 
range of motion of both knees - extension to 180 degrees and 
flexion to 142 degrees.  Rotator tests were painful and could 
not be accomplished in the right knee.  X-rays of the right 
knee showed moderately well-advanced, generalized 
degenerative changes with osteophyte formation over the 
superior and inferior poles of the patella and over the 
lateral medial aspects of the proximal femur.  There was also 
slight diminution of the height of the joint space both 
between the patella and distal femur and both medial and 
lateral compartments.  

Private treatment records dated in 1994 show that in July 
1994 the veteran was seen for removal of the right knee cyst.  
Physical examination in August 1994 revealed no joint 
effusion in the right knee.  There was swelling present, 
although it was much less than before.  It was noted that he 
was doing fairly well and had gone back to work.  

In an August 1994 hearing officer's decision, the rating for 
the right knee disability was increased to 20 percent.  

On VA fee basis examination in September 1998, the veteran 
reported that he experienced activity-related pain to his 
right knee.  He experienced periodic swelling of his knee, 
particularly following activities such as squatting and 
kneeling.  However, he had been able to satisfactorily 
continue with his employment as a lineman for an electric 
company.  He stated that he took Ibuprofen two to three times 
daily for relief of knee pain.  Recently, he had tried an 
herbal medication which he felt had been of some benefit with 
knee pain.  The examiner indicated that the veteran stood 
with a normal stance and visibly antalgic gait with his lower 
left extremity.  Physical examination of the right knee 
revealed well-healed lateral, medial and posterior medial 
collateral ligament scars which were soft, mobile and 
nonadherent.  Range of motion of the right knee was 
accompanied by a considerable degree of intraarticular 
crepitus in the medial compartment and the retropatellar 
compartment.  He was restricted on range of motion - lacking 
the last 5 degrees of full extension on the right.  Right 
knee flexion was restricted to approximately 120 degrees.  
There was ligamentous laxity and some slight medial laxity in 
the right knee.  There was a mildly positive anterior 
drawer's sign which was consistent with a disruption in the 
anterior cruciate ligament.  The examiner noted that 
stability of the knee was probably due to the multiple 
operative incisions, capsular incision and scarring secondary 
to three surgeries.  There was a considerable degree of 
fullness of the knee joint.  There was also a considerable 
degree of quadriceps atrophy.  The right quadricep measured 
43 cm compared to 47 on the unaffected left.  The right calf 
measured 40 cm in circumference as compared to 41 cm on the 
left.  Quadricep strength on the right was 4.5/5.  There was 
some lateral displacement of the patellar bilaterally.  The 
apprehension test for a possible patellar dislocation was 
positive bilaterally.  The examiner noted that although the 
veteran had been able to continue in his employment as a 
lineman with an electric company, it was obvious that the 
degree of impairment of thrombophlebitis of the right leg 
right knee was significant and that there should be 
functional limitation.  The examiner indicated that standing 
and walking should be restricted to six hours and that the 
veteran should not be required to stand or walk continuously 
for periods of over 30 minutes.  In addition, he should 
restrict the amount of activity involving squatting, 
kneeling, stooping or climbing.  The examiner stated that it 
was obvious that the degree of impairment of the right knee 
had been progressive in nature.  

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet.App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

The veteran's right knee disability is evaluated as 20 
percent disabling under Diagnostic Code 5257.  Under this 
code, a 20 percent evaluation is assigned for moderate 
impairment of a knee.  A 30 percent evaluation is assigned 
for severe impairment of a knee as measured by the degree of 
recurrent subluxation or lateral instability.  38 C.F.R. § 
4.71a, Diagnostic Code 5257.

Under Diagnostic Code 5260 for limitation of flexion of the 
leg, a 20 percent rating is assigned for flexion limited to 
30 degrees warrants a 20 percent evaluation.  A 30 percent 
rating is assigned for flexion limited to 15 degrees.  38 
C.F.R. 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261 for limitation of extension of the 
leg, a 20 percent rating is assigned for extension limited to 
15 degrees.  Extension limited to 20 degrees warrants a 30 
percent evaluation; extension limited to 30 degrees warrants 
a 40 percent evaluation; and extension limited to 45 degrees 
warrants a 50 percent evaluation.  38 C.F.R. 4.71a, 
Diagnostic Code 5261.

Normal range of motion of the knee is 0 degrees of extension 
and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

Based on the symptoms and clinical findings, it is the 
judgment of the Board that the current 20 percent rating for 
the disability of the right knee is appropriate.  On the most 
recent VA examination in September 1998, the right knee was 
not limited to 15 degrees or less of flexion or at least 20 
degrees of extension, which is required for a rating in 
excess of 20 percent based on limitation of motion.  Thus, 
limitation of motion of the veteran's right knee does not 
meet the criteria for a rating in excess of 20 percent under 
Diagnostic Codes 5260 or 5261.  Nor does the evidence reveal 
severe recurrent subluxation or lateral instability of the 
right knee necessary for a higher rating under Diagnostic 
Code 5257.  In this regard, the Board notes that only slight 
laxity of the right knee was shown on the September 1998 VA 
examination. 

Accordingly, the Board concludes that based on the 
aforementioned evidence, the veteran's right knee disability 
picture does not more nearly approximate the criteria 
necessary for a higher disability evaluation.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§  4.7, 4.71a, Diagnostic Codes 5257, 
5260, 5261.  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet.App. 589 (1991).

In this case, the Board finds no provision upon which to 
assign a higher disability evaluation.  The Board recognizes 
that there are situations in which the application of 
38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted in order to 
evaluate the existence of any functional loss due to pain, or 
any weakened movement, excess fatigability, incoordination, 
or pain on movement of the veteran's joints when the rating 
code under which the veteran is rated does not contemplate 
these factors.  See DeLuca v. Brown, 8 Vet.App. 202 (1995).  
In this case, however, although the examiner who conducted 
the September 1998 VA examination indicated that there should 
be functional limitations as a result of the right knee 
disability, physical examination showed that the veteran had 
essentially full range of motion of the knee.  Thus, the 
Board feels that the current level of disability shown is 
encompassed by the rating assigned and with due consideration 
to the provisions of 38 C.F.R. § 4.7, an evaluation in excess 
of 20 percent is not warranted.  

In addition, the Board notes that the veteran's right knee 
disability has not been shown to render his disability 
picture exceptional or unusual in nature, markedly interfere 
with employment, or require frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards, thereby precluding referral 
of the case to the Director of the VA Compensation and 
Pension Service for consideration of an extraschedular 
evaluation.  38 C.F.R. § 3.321(b)(1).

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for an increased rating, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107. 


ORDER

Entitlement to an increased rating for postoperative 
residuals of a right knee disability is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals


 

